 


109 HR 124 IH: Cleveland National Forest Responsible Electricity Transmission Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 124 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Issa introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide an environmentally sound process for the expeditious consideration and approval of a high-voltage electricity transmission line right-of-way through the Trabuco Ranger District of the Cleveland National Forest in the State of California and adjacent lands under the jurisdiction of the Bureau of Land Management and the Forest Service. 
 
 
1.Short title This Act may be cited as the Cleveland National Forest Responsible Electricity Transmission Act.
2.Electricity transmission line right-of-way, Cleveland National Forest and adjacent public lands, California
(a)IssuanceSubject to subsection (c), the Secretary of the Interior and the Secretary of Agriculture shall issue all necessary grants, easements, permits, plan amendments, and other approvals to allow for the siting and construction of a high-voltage electricity transmission line right-of-way running approximately north to south through the Trabuco Ranger District of the Cleveland National Forest in the State of California and adjacent lands under the jurisdiction of the Bureau of Land Management and the Forest Service. The right-of-way approvals shall provide all necessary Federal authorization from the Secretary of the Interior and the Secretary of Agriculture for the routing, construction, operation, and maintenance of a 500 KV transmission line capable of meeting the long-term electricity transmission needs of the region between the existing Valley-Serrano transmission line to the north and the Telega-Escondido transmission line to the south, and for connecting to future generating capacity that may be developed in the region.
(b)Protection of wilderness areasThe Secretary of the Interior and the Secretary of Agriculture shall not allow any portion of a transmission line right-of-way corridor identified in subsection (a) to enter any identified wilderness area in existence as of the date of the enactment of this Act.
(c)Environmental and adminstrative review
(1)Department of interior or local agencyThe Secretary of the Interior, acting through the Bureau of Land Management, shall be the lead Federal agency with overall responsibility to ensure completion of required environmental and other reviews of the approvals to be issued under subsection (a).
(2)National forest system landFor the portions of the corridor on National Forest System land, the Secretary of Agriculture shall complete all required environmental reviews and administrative actions, in coordination with the Secretary of the Interior.
(3)Expeditous completionThe reviews required for issuance of the approvals under subsection (a) shall be completed not later than one year after the date of the enactment of this Act.
(d)Time for issuanceThe necessary grants, easements, permits, plan amendments, and other approvals for the transmission line right-of-way shall be issued within 60 days after the completion of the environmental review under subsection (c).
(e)Other terms and conditionsThe transmission line right-of-way shall be subject to such terms and conditions as the Secretary of the Interior and the Secretary of Agriculture consider necessary, as a result of the environmental review under subsection (c), to protect the value of historic, cultural, and natural resources under the jurisdiction of the Department of the Interior or the Department of Agriculture.
(f)Preference among proposalsThe Secretary of the Interior and the Secretary of Agriculture shall give a preference to any application or preapplication proposal for a transmission line right-of-way, as described in subsection (a), that was submitted before December 31, 2002, over all other applications and proposals for the same or similar right-of-way submitted on or after that date. 
 
